Vrit of Niandanius Denied. Opinion issued January 3. 2013




                                                In The
                                      Qnurt uf Ai.iprah
                          FiftI! tktrirt uf rxa at 1a11a
                                        No. 05-12-017 17-CV


                            IN RE PERRY LEWIS SMART, Relator


                  Original Proceeding from the 203rd Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 1256097


                               MEMORANDUM OPINION
                            Before Justices O’Neill. Francis, and Murphy
                                     Opinion by Justice O’Neill

        Relator contends the trial court violated a ministerial duty by not rendering ajudgment in his

favor as a matter of law. The facts and issues are well known      to   the parties, so we need not recount

them herein. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested .See TEx. R. APP. P. 52.8(a): Simon       ‘.   Levario. 306 S.W.3d 318. 320-21 (Tex.

Crim. App. 2009) (orig. proceeding); State of Tex. cx ret. Hill v. Court of Appeals for the Fifth Dist.,

34 S.W.3d 924. 927 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we I)ENY relator’s

petition for writ of mandamus.




                                                         MARY
                                                         JUSTICE
1217 17F.P05